NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
WARRANT TO PURCHASE
 
SHARES OF COMMON STOCK
 
OF
 
ALLIQUA, INC.
 
No.: W-12-_______________
 
Number of shares: _____________
 
Issue Date: ________ ___, 2012
   



ALLIQUA, INC., a corporation organized under the laws of the State of Florida
(the “Company”), hereby certifies that, for value received,
________________________, address at
___________________________________________________, or its assigns (the
“Holder”), is entitled, subject to the terms set forth below, to purchase from
the Company at any time after the Issue Date until 5:00 p.m., Eastern Time on
five years after the Issue Date (the “Expiration Date”), up to
_____________________ fully paid and non-assessable shares of Common Stock at a
per share purchase price of $0.05. The aforedescribed purchase price per share,
as adjusted from time to time as herein provided, is referred to herein as the
“Purchase Price.” The number and character of such shares of Common Stock and
the Purchase Price are subject to adjustment as provided herein. Capitalized
terms used and not otherwise defined herein shall have the meanings set forth in
that certain Securities Purchase Agreement (the “Securities Purchase
Agreement”), dated as of November __, 2012, entered into by the Company, the
Holder and the other signatories thereto.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
“Company” shall mean Alliqua, Inc., a Florida corporation, and any corporation
which shall succeed or assume the obligations of Alliqua, Inc. hereunder.
 
 “Common Stock” includes (i) the Company's Common Stock, $0.001 par value per
share, as authorized on the date of the Securities Purchase Agreement, and (ii)
any other securities into which or for which any of the securities described in
(i) may be converted or exchanged pursuant to a plan of recapitalization,
reorganization, merger, sale of assets or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
“Excepted Issuances” means the issuance of (a) shares of Common Stock or options
to employees, officers, consultants or directors of the Company pursuant to any
stock option plan of the Company in effect on the date hereof on the terms in
effect on the date hereof or any stock option plan of the Company subsequently
approved by the Company’s stockholders, (b) securities upon the exercise or
exchange of or conversion of any Securities issued under the Securities Purchase
Agreement, (c) securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the Issue Date and listed on
Schedule 5(d) of the Securities Purchase Agreement, provided that such
securities have not been amended since the Issue Date to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities, (d) securities issued (other than for cash) in
connection with a merger, acquisition, or consolidation of all or substantially
all of the assets, securities or business division of another entity so long as
such issuances are not for the principal purpose of raising capital, and (e)
securities issued in connection with bona fide license agreements or other
partnering agreements so long as such issuances are not for the principal
purpose of raising capital.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Other Securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other person (corporate or otherwise) which the
holder of the Warrant at any time shall be entitled to receive, or shall have
received, on the exercise of the Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trading Day” means (a) a day on which the Common Stock is eligible to be traded
on a registered national securities exchange, or (b) if the Common Stock is not
eligible to be traded on any registered national securities exchange, a day on
which the Common Stock is authorized for quotation on the OTC Bulletin Board, or
(c) if the Common Stock is eligible to be traded on a registered national
securities exchange or authorized for quotation on the OTC Bulletin Board, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the OTC Capital Markets, Inc. (or any similar organization or agency
succeeding its functions of reporting prices); provided, however, that in the
event that the Common Stock is not listed or quoted as set forth in (a), (b) or
(c) hereof, then Trading Day shall mean any day except Saturday, Sunday and any
day which shall be a legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other government action
to close
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
registered national securities exchange, the daily volume weighted average price
of the Common Stock for such date (or the nearest preceding date) on the
registered national securities exchange on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)), (b) if the OTC Bulletin
Board is not a registered national securities exchange, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board, (c) if the Common Stock is not then listed or quoted
for trading on the OTC Bulletin Board and if prices for the Common Stock are
then reported in an over the counter market maintained by OTC Markets Group Inc.
(or a similar organization or agency succeeding to its functions of reporting
prices), the most recent bid price per share of the Common Stock so reported, or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Holders
holding Warrants representing at least a majority of the Warrant Shares and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company.
 
 
 

--------------------------------------------------------------------------------

 
“Warrant Shares” shall mean the Common Stock issuable upon exercise of this
Warrant.
 
1. Exercise of Warrant.
 
(a) Number of Shares Issuable upon Exercise.  From and after the Issue Date
through and including the Expiration Date, the Holder hereof shall be entitled
to receive, upon exercise of this Warrant in whole in accordance with the terms
of Section 1(b) or upon exercise of this Warrant in part in accordance with
Section 1(c), shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4 and Section 5 below.
 
(b) Full Exercise.  This Warrant may be exercised in full by the Holder hereof
by delivery to the Company of an original or facsimile copy of the form of
subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and delivery within two days thereafter of payment, in
cash, wire transfer or by certified or official bank check payable to the order
of the Company, in the amount obtained by multiplying the number of shares of
Common Stock for which this Warrant is then exercisable by the Purchase Price
then in effect.  The original Warrant is not required to be surrendered to the
Company until it has been fully exercised.
 
(c)  Partial Exercise.  This Warrant may be exercised in part (but not for a
fractional share) by delivery of a Subscription Form in the manner and at the
place provided in Section 1(b), except that the amount payable by the Holder on
such partial exercise shall be the amount obtained by multiplying (i) the number
of whole shares of Common Stock designated by the Holder in the Subscription
Form by (ii) the Purchase Price then in effect. On any such partial exercise,
provided the Holder has surrendered the original Warrant, the Company, at its
expense, will forthwith issue and deliver to or upon the order of the Holder
hereof a new Warrant of like tenor, in the name of the Holder hereof, the whole
number of shares of Common Stock for which such Warrant may still be exercised.
 
(d) Fair Market Value.  For purposes of this Warrant, the “Fair Market Value” of
a share of Common Stock as of a particular date (the “Determination Date”) shall
mean:
 
(i) if the Company’s Common Stock is traded on an exchange or is quoted on the
NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange or the NYSE Amex, then the closing sale price of the
Common Stock on the Trading Day immediately prior to (but not including) the
Determination Date;
 
(ii)  if the Company’s Common Stock is not traded on an exchange or on the
NASDAQ Global Market, NASDAQ Global Select Market, the NASDAQ Capital Market,
the New York Stock Exchange or the NYSE AMEX, but is traded on the OTC Bulletin
Board or an over-the-counter market maintained by OTC Markets Group Inc., then
the average of the closing bid and ask price reported on the Trading Day
immediately prior to (but not including) the Determination Date;
 
(iii) except as provided in clause (iv) below and Section 3(a), if the Company’s
Common Stock is not publicly traded, then as the Holder and the Company agree,
or in the absence of such an agreement, by arbitration in accordance with the
rules then standing of the American Arbitration Association, before a single
arbitrator to be chosen from a panel of persons qualified by education and
training to pass on the matter to be decided; or
 
 
 

--------------------------------------------------------------------------------

 
(iv) if the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (iv) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.
 
(e) Company Acknowledgment.  The Company will, at the time of the exercise of
the Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
(f) Delivery of Stock Certificates, etc. on Exercise. The Company agrees that,
provided the purchase price listed in the Subscription Form is received as
specified in Section 2, the shares of Common Stock purchased upon exercise of
this Warrant shall be deemed to be issued to the Holder hereof as the record
owner of such shares as of the close of business on the date on which delivery
of a Subscription Form shall have occurred and payment made for such shares as
aforesaid. As soon as practicable after the exercise of this Warrant in full or
in part, and in any event within five (5) business days thereafter (“Warrant
Share Delivery Date”), the Company at its expense (including the payment by it
of any applicable issue taxes) will cause to be issued in the name of and
delivered to the Holder hereof, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and non-assessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise, together
with any other stock or other securities and property (including cash, where
applicable) to which such Holder is entitled upon such exercise pursuant to
Section 1 or otherwise.  The Company understands that a delay in the delivery of
the Warrant Shares after the Warrant Share Delivery Date could result in
economic loss to the Holder.  As compensation to the Holder for such loss, the
Company agrees to pay (as liquidated damages and not as a penalty) to the Holder
for late issuance of Warrant Shares upon exercise of this Warrant the
proportionate amount of $100 per business day after the Warrant Share Delivery
Date for each $10,000 of Purchase Price of Warrant Shares for which this Warrant
is exercised which are not timely delivered. The Company shall pay any payments
incurred under this Section in immediately available funds upon
demand.  Furthermore, in addition to any other remedies which may be available
to the Holder, in the event that the Company fails for any reason to effect
delivery of the Warrant Shares by the Warrant Share Delivery Date, the Holder
may revoke all or part of the relevant Warrant exercise by delivery of a notice
to such effect to the Company, whereupon the Company and the Holder shall each
be restored to their respective positions immediately prior to the exercise of
the relevant portion of this Warrant, except that the liquidated damages
described above shall be payable through the date notice of revocation or
rescission is given to the Company.
 
(g)  Buy-In.  In addition to any other rights available to the Holder, if the
Company fails to deliver to the Holder the Warrant Shares as required pursuant
to this Warrant, and the Holder or a broker on the Holder’s behalf, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by such Holder of the Warrant Shares which the Holder
was entitled to receive from the Company (a “Buy-In”), then the Company shall
pay in cash to the Holder (in addition to any remedies available to or elected
by the Holder) the amount by which (i) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (ii) the amount obtained by multiplying (A) the number of
Warrant Shares that the Holder was seeking to sell and that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed (which amount shall be paid as liquidated damages and not as a
penalty). For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, the Company shall be required to pay the
Holder $1,000. The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In, together with
applicable confirmations and other evidence reasonably requested by the Company.
 
 
 

--------------------------------------------------------------------------------

 
(h) Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Company shall round the number of shares to be issued upon exercise up to the
nearest whole number of shares.
 
2. Cashless Exercise. Notwithstanding any provisions herein to the contrary, if
(i) the Fair Market Value of one share of Common Stock is greater than the
Purchase Price (at the date of calculation as set forth below) and (ii) the
Holder at the time of exercise is not able to sell the Warrant Shares pursuant
to an effective registration statement filed under the Securities Act providing
for the resale of the Warrant Shares, in lieu of exercising this Warrant by
payment of cash, the Holder may exercise this Warrant by a cashless exercise and
shall receive the number of shares of Common Stock equal to an amount (as
determined below) by surrender of this Warrant at the principal office of the
Company together with the properly endorsed Notice of Exercise in which event
the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula.
 

 
 
X=
[Missing Graphic Reference]
     
Where
X=
the number of shares of Common Stock to be issued to the Holder.
       
Y=
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation).
       
A=
The Fair Market Value of one share of Common Stock on the Trading Day
immediately preceding the date of such election.
       
B=
Purchase Price (as adjusted to the date of such calculation).



For purposes of Rule 144 promulgated under the Securities Act it is intended,
understood and acknowledged that, pursuant to applicable law, the Warrant Shares
issued in a cashless exercise transaction in the manner described above shall be
deemed to have been acquired by the Holder, and the holding period for the
Warrant Shares shall be deemed to have commenced, on the Issue Date.
Notwithstanding the foregoing, the Company can provide no assurances to the
Holder that the law at the time of exercise will be the same as existing law,
and the Holder assumes all risk in connection therewith.
 
3. Adjustment for Reorganization, Consolidation, Merger, etc.
 
 
 

--------------------------------------------------------------------------------

 
(a) Fundamental Transaction.  If, at any time while this Warrant is outstanding,
(i) the Company  effects any merger or consolidation of the Company with or into
another entity, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions,  (iii) any tender offer
or exchange offer (whether by the Company or another entity) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, (iv) the Company
consummates a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, or spin-off) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (v) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Company, or (vi) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental  Transaction”), then, upon any
subsequent exercise of this Warrant, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, at the
option of the Holder, (a) upon exercise of this Warrant, the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a Holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event or (b) if the Company is acquired in (1) a
transaction where the consideration paid to the holders of the Common Stock
consists solely of cash, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3
under the Exchange Act, or (3) a transaction involving a person or entity not
traded on a Principal Market, cash equal to the Black-Scholes Value.  For
purposes of any such exercise, the determination of the Purchase Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Purchase Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder's right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3(a) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
“Black-Scholes Value” shall be determined in accordance with the Black-Scholes
Option Pricing Model obtained from the “OV” function on Bloomberg L.P. using (i)
a price per share of Common Stock equal to the VWAP of the Common Stock for the
Trading Day immediately preceding the date of consummation of the applicable
Fundamental Transaction, (ii) a risk-free interest rate corresponding to the
U.S. Treasury rate for a period equal to the remaining term of this Warrant as
of the date of such request and (iii) an expected volatility equal to the 100
day volatility obtained from the HVT function on Bloomberg L.P. determined as of
the Trading Day immediately following the public announcement of the applicable
Fundamental Transaction.
 
 
 

--------------------------------------------------------------------------------

 
(b) Continuation of Terms.  Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the Other Securities and property receivable on
the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant.
 
4. Extraordinary Events Regarding Common Stock.  In the event that the Company
shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein in this Section 4. The number
of shares of Common Stock that the Holder of this Warrant shall thereafter, on
the exercise hereof, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 4) be issuable on such
exercise by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section 4) be in effect, and (b)
the denominator is the Purchase Price in effect on the date of such exercise.
 
5. Share Issuance. From the date hereof until the Expiration Date, if the
Company shall issue any Common Stock except for the Excepted Issuances, prior to
the complete exercise of this Warrant for a consideration less than the Purchase
Price that would be in effect at the time of such issuance without the consent
of the Holders holding Warrants representing at least 75% of the Warrant Shares,
then, and thereafter successively upon each such issuance, the Purchase Price
shall be reduced to such other lower price for then outstanding Warrants.  For
purposes of this adjustment, the issuance of any security or debt instrument of
the Company carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Purchase Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option if such
issuance is at a price lower than the Purchase Price in effect upon such
issuance and again at any time upon any actual, permitted, optional, or allowed
issuances of shares of Common Stock upon any actual, permitted, optional, or
allowed exercise of such conversion or purchase rights if such issuance is at a
price lower than the Purchase Price in effect upon any actual, permitted,
optional, or allowed such issuance.  Common Stock issued or issuable by the
Company for no consideration will be deemed issuable or to have been issued for
$0.001 per share of Common Stock.  For purposes of determining the total
consideration for a convertible instrument (including a right to purchase equity
of the Company) issued, subject to an original issue or similar discount or
which principal amount is directly or indirectly increased after issuance, the
consideration will be deemed to be the actual cash amount received by the
Company in consideration of the original issuance of such convertible
instrument.  Upon any reduction of the Purchase Price, the number of shares of
Common Stock that the Holder of this Warrant shall thereafter, on the exercise
hereof, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 5) be issuable on such exercise by a fraction of
which (a) the numerator is the Purchase Price that would otherwise (but for the
provisions of this Section 5) be in effect, and (b) the denominator is the
Purchase Price in effect on the date of such exercise.  Whenever the Purchase
Price is adjusted pursuant to this Section 5 above, the Company shall promptly,
but not later than the third (3rd) business day after the effectiveness of the
adjustment, provide notice to the Holder setting forth the Purchase Price after
such adjustment and setting forth a statement of the facts requiring such
adjustment.
 
 
 

--------------------------------------------------------------------------------

 
6. Certificate as to Adjustments.  In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrant or the Purchase Price, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based. The Company will forthwith mail a copy of each such certificate to the
Holder of the Warrant and any Warrant Agent of the Company (appointed pursuant
to Section 11 hereof). The Holder will be entitled to the benefit of the
adjustment regardless of the giving of such notice.  The timely giving of such
notice to the Holder is a material obligation of the Company.
 
7. Reservation of Stock, etc. Issuable on Exercise of Warrant; Financial
Statements.   The Company will at all times reserve and keep available, solely
for issuance and delivery on the exercise of the Warrants, all shares of Common
Stock (or Other Securities) from time to time issuable on the exercise of the
Warrant.  This Warrant entitles the Holder hereof, upon written request, to
receive copies of all financial and other information distributed or required to
be distributed to the holders of the Company's Common Stock.
 
8.  Assignment; Exchange of Warrant.  Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”). On the surrender
for exchange of this Warrant, with the Transferor’s endorsement in the form of
Exhibit B attached hereto (the “Transferor Endorsement Form”) and together with
an opinion of counsel reasonably satisfactory to the Company that the transfer
of this Warrant will be in compliance with applicable securities laws, the
Company will issue and deliver to or on the order of the Transferor thereof a
new Warrant or Warrants of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Transferor Endorsement Form, calling in the
aggregate on the face or faces thereof for the number of shares of Common Stock
called for on the face or faces of the Warrant so surrendered by the Transferor.
 
9. Replacement of Warrant.  On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement or security reasonably satisfactory in form and amount
to the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense, twice only, will
execute and deliver, in lieu thereof, a new Warrant of like tenor.
 
10.  Maximum Exercise.  The Holder shall not be entitled to exercise this
Warrant on an exercise date, in connection with that number of shares of Common
Stock which would be in excess of the sum of (a) the number of shares of Common
Stock beneficially owned by the Holder and its affiliates on an exercise date,
and (b) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this limitation is being made
on an exercise date, which would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
on such date. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Rule 13d-3 thereunder. Subject to the foregoing, the Holder shall not be
limited to aggregate exercises which would result in the issuance of more than
4.99%. The restriction described in this paragraph may be waived, in whole or in
part, upon sixty-one (61) days prior notice from the Holder to the Company to
increase or decrease such percentage. To the extent that the limitation
contained in this Section 10 applies, the determination of whether this Warrant
is exercisable (in relation to other securities owned by the Holder together
with any affiliates) and of which a portion of this Warrant is exercisable shall
be in the sole discretion of the Holder, and the submission of a Subscription
Form shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliates) and of which portion of this Warrant is exercisable, in each
case subject to such aggregate percentage limitation, and the Company shall have
no obligation to verify or confirm the accuracy of such determination.
 
 
 

--------------------------------------------------------------------------------

 
11. Warrant Agent.  The Company may, by written notice to the Holder of the
Warrant, appoint an agent (a “Warrant Agent”) for the purpose of issuing Common
Stock (or Other Securities) on the exercise of this Warrant pursuant to Section
1, exchanging this Warrant pursuant to Section 8, and replacing this Warrant
pursuant to Section 9, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such Warrant Agent.
 
12. Transfer on the Company’s Books.  Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
13. Notice to Allow Exercise by Holder. If (a) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock; (b)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (c) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (d) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; or (e) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear in the Company’s
records, at least 15 calendar days prior to the applicable record or effective
date hereinafter specified, a notice stating (x) the date on which a record is
to be taken for the purpose of such dividend, distribution, redemption, rights
or warrants, or if a record is not to be taken, the date as of which the holders
of the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. The Holder is entitled to
exercise this Warrant during the 15-day period commencing on the date of such
notice to the effective date of the event triggering such notice.
 
14. Notices.   All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (i) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (ii) on the third business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: if to the Company, to: Alliqua, Inc., 850 Third Avenue,
Suite 1801, New York, New York 10022, Attn: James Sapirstein, Chief Executive
Officer, facsimile: (646) 218-4101, with a copy by fax only to (which shall not
constitute notice): Haynes and Boone, LLP, 30 Rockefeller Plaza, 26th Floor, New
York, New York 10112, Attn: Rick A. Werner, Esq., Fax: (212) 884-8234, and (ii)
if to the Holder, to the address and facsimile number listed on the signature
page of the Securities Purchase Agreement with a copy by fax (which shall not
constitute notice) only to: Grushko & Mittman, P.C., 515 Rockaway Avenue, Valley
Stream, New York 11581, facsimile: (212) 697-3575.
 
 
 

--------------------------------------------------------------------------------

 
15. Law Governing This Warrant.  This Warrant shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.  Any action brought by either party against the
other concerning the transactions contemplated by this Warrant shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of New York.  The parties to this Warrant hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Holder waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Warrant or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Warrant by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law.
 
16. Amendment and Waiver. Any term, covenant, agreement or condition in this
Warrant may be amended or waived (either generally or in a particular instance
and either retroactively or prospectively) only with the written consent of the
Company and the Holders holding Warrants representing at least a majority of the
Warrant Shares; provided, however, that no such amendment or waiver shall reduce
the aggregate number of Warrant Shares which may be purchased upon exercise of
this Warrant, increase the Purchase Price, shorten the period during which this
Warrant may be exercised or modify any provision of this Section 16 without the
consent of the Holder of this Warrant. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Warrant unless the same consideration is also offered to all Holders.
 


[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the day and year
first above written.
 
ALLIQUA, INC.
 
 


By:__________________________
     Name: James Sapirstein
     Title: Chief Executive Officer
 
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
FORM OF SUBSCRIPTION
 
(to be signed only on exercise of Warrant
 
TO: ALLIQUA, INC.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 
___           ________ shares of the Common Stock covered by such Warrant; or
 
___           the maximum number of shares of Common Stock covered by such
Warrant pursuant to the cashless exercise procedure set forth in Section 2 of
the Warrant.
 
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant, which is
$___________.  Such payment takes the form of (check applicable box or boxes):
 
___           $__________ in lawful money of the United States; and/or
 
___           the cancellation of such number of shares of Common Stock as is
necessary, in accordance with the formula set forth in Section 2 of the Warrant,
to exercise this Warrant with respect to the maximum number of shares of Common
Stock purchasable pursuant to the cashless exercise procedure set forth in
Section 2.
 
After application of the cashless exercise feature as described above,
_____________ shares of Common Stock are required to be delivered pursuant to
the instructions below.
 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________________________________ whose address
is ________________________________
_________________________________________________________________________________________________________________________________________________________________________.
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act"), or pursuant to an exemption from
registration under the Securities Act.
 
Dated
           
(Signature must conform to name of holder as
 specified on the face of the Warrant)
                             
(Address)
       

 
 

--------------------------------------------------------------------------------

 
Exhibit B
 
FORM OF TRANSFEROR ENDORSEMENT
 
(To be signed only on transfer of Warrant)
 
 For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of ALLIQUA, INC. to which the within Warrant relates specified under the
headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of ALLIQUA, INC. with full power of
substitution in the premises.
 
Transferees
Percentage Transferred
Number Transferred
                 



Dated:  __________________, _____
_____________________________________________

 
 
(Signature must conform to name of holder as specifiedon the face of the
warrant)

 
Signed in the presence of:
         
(Name)
 
(address)
         
(address)

 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
         
(Name)
               

 